OPINION OF THE COURT
FLAHERTY, Justice.
Donald Jamison brings this direct appeal from judgment of sentence imposed after a conviction of murder of the third degree and weapons offenses in a non jury trial before the Honorable Juanita Kidd Stout. Trial counsel filed post-trial motions, and new counsel represents Mr. Jamison on this appeal. Mr. Jamison assails the stewardship of trial counsel as ineffective on the theory that counsel failed to attack the validity of his waiver of his right to trial by jury. After a thorough review of the briefs and the record, we have concluded this claim is without merit. The record amply demonstrates Mr. Jamison possessed a thorough understanding of the right to a trial by jury which he waived.
On this record we cannot conclude his waiver was unknowing or unintelligent, thus counsel cannot be deemed ineffective for failing to raise the claim in post-trial motions. Counsel will never be deemed ineffective for failure to raise a meritless claim. See, Commonwealth v. Hugney, 491 Pa. 222, 420 A.2d 422 (1980); Commonwealth v. Hubbard, 472 Pa. 259, 372 A.2d 687 (1977).
Judgment of sentence affirmed.